OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                 AUSTIN
                                 e

                                 or aontro1he8the
                                 ?r r)mova.employee
     o r a nlr r umy r a ainrtitation
                            ry        wlbh0at
     ito b ioo rnthe SUperia~ondoat, oa8 it dole-
     gate maoh aathooity to the Ohief of the
     Eleemrnmry     Dirimion of the Board of
     Central,   by appropriate mlnuteu
             ‘4.    By virtue at Art. 5176, and
      other pertinent artialra of the Fceyleed
      Cl011 Btafuteu, the Sttporfntrmdent ie the
      admUd#trrtite heed of an ol+Feynary         ln-
      atltutloa with osrtala broad powerr. can
      tha Board OS Ormtrol belegate to the Chief
      oi %he,~Bl0~1108~atyDirlrlon of the Board
      of UoaWol nuthorlty       to go to en elemmy-
      nary lmtitutioa       end’perform oertein dufirs
     ‘~(irofi 30 the &IuperlnhoMont by Statute, when
      the Ba ,flntenbent      or eooh inrtitutlon ie
      in ~aet4.to aharm amI hae ate beon leaally
     remo*66T~       -

             By 1eW.r of Yanuary 84, 1940, you aer1er that
thr ‘inrtftu$ion   with whirh mu arr otmoornob 1s the Dan
Ann:;10 $tat*~ XO~$ital, eM our opinioq will be 110oon-
     l



          Artlelb   ~001,
                        Bemired      Clril   Stetut.88, reedr;
              TPho Stete Board OS Control rhd.1 oanrlet
     of tbrri ~~ltlzenr OS thir PJtate, one to be
     bimmldily lppolntrd for a tema of six yrare
     by the Ooromor rith Bhe ldyice of -t&a Senate,
     the olaralfiortion      to renain as now oonsti-
     tutad by law.      AZQ timber of the Board may
     at ly time      be Blmd.eml by the Governor for
     go6 ewse, the remmna ror ruob dim&e&al to
     be qeeifiab      and filed with the S~oretar~‘of
     StaOe. The amber8 or the Board ehall be
     pub110 offi6aw      and ahall take the ottiofal
     oath, enA each rhall &iys M&d la fOr#i pre-
     rodbe& by the A8torney Goneral in the eua
     or rlftr    Thearctmi Dollam parable te end to
     be rg my04 by the oOr(lrnor, oonditianed
     tar t & faithfltl prrfemnanae of hia.duti6s.”
              Art1010 oa,        Rwlrad      Ciril   statutor,     pmtider
in part1
              lSW Bmr( Of COntrOl 8h8U bavr powr;
             *IO ti abake rub8 end regulation8 for
      bho Eo*erment of th8 8fatr rlebmoa~        ia-
      8tltutiOM,   llOt iBOoMi8teBt with the ronati-
      tMtiWl&Bd hiW8.
           *t. To appoint              al.l offlaerr and em lore8
      of rueh lnrtitutlonr             aad fix their aalar Pem
      aa& rge8.
              "S.      lb dlBNUX&~, Upon tha ro0emmendetlon
     0Gk::          rworlatradeat, w off ioer , employs or
               .
          *4. TO appoint ~8818OaaC hy8lolen8,
              utr o nau4 lgoth*ou P*I;.
     r ta wa mh,
              “8.      To mke    all    ammet*       uiQ   n   0088ary
                       ta for   tha    erection   of budlag   or
     !iZXS8               upon tti      go~1d8 0r *he tartitu-
     tionr.
                        a n4approve or r8feot
          “0,To lx a mln*
     en&ouohon  or aorounts of the ruporinten-
          .
             *t. It rhell uoreir*     & aurful   ruper-
     rlrian     cr*ri the @neral oporatlonr of ruoh
     inrtitutlone      and oontml the  ex~ndltursr,
     a)rd; airoot    the amaer in whioh their revenue
     8hall be diabur8+.~
          “8.  1% lny ta*o and hold ia trust any
     (liftQX awiRe of ?Oal Or P8raOMl @@tat8
     for &he benefit of aaoh inrtitation an6 wply
     bhe 8am8 a8 the doaor Or br+iror mar direat.*
              ii+ioli 60i, m~i8~4 Civil              8tatate8,     road8   a8
iollow8r
          *Thr &ukr4 8hal rleot a 8up*dntond*nt
     for eaoh i,RBtitUtiOn Under it8 oontrol~ Each
ffonornblo Toai DoBarry, page I



     maperintendent rball hew0 had 8peoialad-
     v8ntia~aa and pmotloal uparimao   in the
     mmnyMn$ of the alaar of pctrmm aoa-
     m.kWOd f(, hli aharg8, Tha term Of offioo
     8hhall.bo two pan,   lub~oat to rsjroral by
     the Board for goti oause,~
           Ths ?OrWOiEUJ aI=tiOl@B 601, 698 #IId 691 IWO
all found in Title 80, while the nraowding    artia~~r
are In Title 81 cf the ~la*tl   Olrll Etatutcre.
            krticle 3174 provibosr

           %aoh eleauxmynnry lnstitutisn eetab-
     llehed by~law #hall ba twumgad an4 oontrolled
     ~;t~~QOP4RaO0 with the ~XWi8tOn8 or this
              ¶?I* g+aneml aontrol, mnnagaa~t  and
     cUroa&su of the 8ff8l~rr , lropertp and bwi-
     lle8S d.ruah in8tltUtlone    8 YbB%Od in the
     BIlatd B0erd of aontrQ1r*

            AslriUlO wa4   wad8   ir    tollswar
           “The m~upacinbeaml~of sadh State hO#-
     pill   shall br a marred WI, a akilled
     phyuioian, mui aztparlenoad In the trttrt-
     atent’0f illW%ityr H, Bh#11 l'Oeid6 at the
     aaylusr.tiith ht% fudly,     dad   ahall Qwot~
     hiE tbah WB1UBiY~19 to the &ties of hi8
     offled, on& say ba romwld by the Atnte
     %4x4 of Control. far good oauaor*

            ArtloIs 5176 provide8 88 fO~OW8:

          Vha 8uupwintenAent shall be the srdmln-
     iBtXRtiV8 had Pf tts in#titutloU to uhioh
     h.&"~~ntad.      ris skll hats the follow-


          %    To oetab2irh euah r;ilsa and rogprla-
     tiara for the government as ttm lneCltuflon
     la him ‘Ut4.r 0, au hr dO4mBWill hart PI!WOtQ
     the int~a & sll& mlfere of ita ilUlllllti~#r

            “‘&q tahOX$i%tt Qph~~YTWi#~
                                     PZQYillSd by
     hW,    to tkmiIl%the SUbO~i3.SAtO Off~i00T8,
%eoorablo TOA DeBsrry, p5ga 8


       teeahers    attendanta,   and other   employsr,
       nna to dx     their 4alarl4m.

            “8,    To rettom for go004oauee, with
       the oontext of the Bomd, any orfloe&,
       tmeh4rore~ploy4.

            *Ca The car4 and auetodp of the builda
       hg,, ~clupd~, furn1t~4, ma 0th4r p-per-
       ty pertainlnp, to the Inrtitutloa.

            The power of 8ppointmmt pmtrally aarritr
with  it the owtr to reame.     lbaeper ve. Stmart,   66
S, W. (&¶I i&3, However, euoh @xfer of mmov~l my
be remtriotsd by etatut%     R,geton 'IZI~Ckiffin, 42 '24x.
&Ma{ 34 Tex. JUT?. 394 44 c. J. E8SI Eanohbtt vm. BUY.-
bldle   808 P. 377 ( dtah)f Ardmre, YU. .%yre, 164 Pao.
336 (bklu.).    The most frequent fllwtr4tlan    of much a
curtallmnt    sxlct4 in those 411548 whom  the offiae  or
employ*!& to whiah the appointaent     ir mada is for R
ri~4a gsri0a or tinrs.   In such oasrer, the 5ower to tip-
point oefinot oaxry with it the pmsr to r4move.
Oolllno W,Tr40 #': E get 3401 Upthaw YB, Booth,
87 ~Tsx. lE3; 46
          Our Ial8laIw-a   he4 maCe apeeifla gmviui~~ns
aon44mlry~ the authority to remove suah cnnploycer.
There la nothin In ths organia law of thie State to
forbid UWh. sot fal on thr part Of the le~alatlv0 b0Gy.

           lfa~lngl ref4rexas    te the
                                     powsre of the Boer&
of Control ovmr the r.Whu        of the slmnosynarylnsti-
tutionn krtlale 683 givee the Boonrd of Control the
;rower *ii0 biWhSW4,   J$OA the r4OOAAO~~at~On Of th4
                          laer, 4qloy4 or ineats.~
                  %~that      the euperlntendeat ~!mll
                  to rewove for good uauacb,with the
aaxsent of the Bowl,     any officer, taboher or enaployee."
           Artlolr 3184 rsc;uirrs that the ruporintmdent
be a eklL$,ed phymfaian, oxpeffenaed SR the trestmnt      of
lnatinity, aab that he reside at the asylum. The Leglu-
l+%ture wlm4ly saw tha ultlmte    deleterious 6s'fectwhit"
w0tda f0120r .a0 the ar~tdantion    or auah an fnstitutlon,
ir the supetiintsndant ahoul.d be denied any control over
th4 sm~lbyaesr And 1P hs'eh~uld have no mice in either
the nppoinament or dlaahmg      of 8uah ex~loy~~, ha wbuld
br    withollt dfratirr dantral over them. Th4t a oomprtrnt
auprrfatendent, rrrldlng at the lnrtitutlon and In oon-
rtrnt    ruprrIvisIoa of Its ogrration, rrho I8 roquirrd to
be 4 akIlled phyalokn and to ba 4xpefIrn4cd in th4 tract-
aant   of Inrmlty, would br In a porItIon W knaw the aon-
dust, arrltr aad valor of thr amployrrs of ch4 institution
brttrr   than a board rrrl4W     at Austin an6 burdrn4a with
many and vlrlrd    othar dutirr , oanno~twall adaPIt of srgunrnt.
Thr Lylislaturr her provI4sd for tha Oonourrsnt action by
both #4 8up4rIntmdent and th4 Board OS Control In order
to aaoaapllrrh the dinlrral    of l mpl0p444 of the i~titutlon
rmtlonod, bf you. 'him enmor~ your flrrt       end asaond gurs-
tionr in ruoh a w4y that JXI reply 18 nrrdad to the third,
Yortr fourth InpuIry Is rether alnrril ,.and WI murt ark that
you kind1 rrdreft     thr dam4 10 a8 to be *ora rprclfla,   if you
area furt K sr lafonution   touohlng on the rubjsot.
                                       Youm   rrry truly

                                  ATIIORRBY QEXERAL OF     TEXAB


                                  BY
                                              014~    R, Lewla
                                                     Asrlrtant